--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
ipCaptial Group Letterhead

October 11, 2011


Robert Dilworth
Chairman of the Board and Chief Executive Officer
GraphOn Corporation
5400 Soquel Avenue, Suite A-2
Santa Cruz, CA 95062


RE:  Engagement Letter for IP Strategy Execution


Dear Mr. Dilworth:


We understand that GraphOn Corporation (“GraphOn”) would like ipCapital Group,
Inc. (“ipCG”) to assist in the execution of its IP strategy using our expert
tools for invention, IP strengthening, and licensing.  We are delighted to be
entering a long-term trusted advisor relationship with GraphOn that we believe
will result in the creation of substantial business value.


This letter sets forth the terms of our proposed engagement and services ipCG
will perform for GraphOn in the scope of work described below.  The scope of
work is specifically designed to support execution of GraphOn’s IP strategy
action items.


We will use GraphOn’s ipLandscape® frameworks as our guide for strategic
invention activities that we expect will result in several dozen new patent
applications filed over the course of approximately 12 months.  Our process will
require close collaboration with GraphOn’s executive management, engineers,
designers, and patent counsel in an efficient team-based approach.


If you have any questions or require additional information, please feel free to
contact us at any time.  We are looking forward to working with you on this
important effort.





 
 

--------------------------------------------------------------------------------

 



SCOPE OF WORK


The table below summarizes the proposed scope of work for ipCG services required
to assist in executing GraphOn’s IP strategy.  The work steps associated with
each service are outlined in subsequent pages.


IP Strategy Action Items
ipCG Services
Initiation of Work
ipCG Cash Fee
Estimated GraphOn Resources Required
 
(see Detailed Work Steps section for more info.)
(to be confirmed based on mutually agreed upon work schedule)
 
(man-days; to be confirmed)
1. Systematically extract existing invention ideas across GraphOn's ipLandscape®
framework #1 of 2
A. ipScan® (1-day)
Sept. 2011
$30,000
4
2. Systematically extract existing invention ideas and brainstorm new invention
ideas across GraphOn's ipLandscape® framework #2 of 2
A. ipScan® (1-day)
Sept. 2011
$30,000
4
3. Conduct  expert invention session targeting the identified services
opportunity areas on ipLandscape® framework #1 of 2
B. Invention on Demand® (1-day)
Nov. 2011
$30,000
4
4. Conduct invent-around session to legally circumvent key third-party IP, such
as published technical documents
C. ipNavigationSM (1-day)
Oct. 2011
$30,000
4
5. Define a going-forward foreign patent filing strategy to extend the portfolio
to additional global markets
N/A; coordinate with Patent Counsel ; use input of ipAnalytics® report
Sept. 2011
N/A
1
6. Add additional dependent claims to new patent applications
N/A; coordinate with Patent Counsel
Ongoing
N/A
1
7. Present selected GraphOn IP as an IP sale or licensing opportunity
D. ipValue ModelSM and ipStorySM
Dec. 2011
$40,000
1
8. Establish an ongoing market technology analysis and reporting program
E. ipProcess EngineeringSM
Dec. 2011
$10,000
4
9. Conduct systematic expert invention sessions targeting key competitive market
intersections on GraphOn’s ipLandscape® frameworks
B. Invention on Demand® (2-day)
Oct. 2011
$60,000
7
10. Conduct  expert invention session targeting hardware opportunity areas
B. Invention on Demand® (1-day)
Nov. 2011
$30,000
4
11. Conduct  expert invention session targeting "white space" areas on the
ipLandscape® frameworks
B. Invention on Demand® (1-day)
Jan. 2012
$30,000
4
12. Conduct invent-around sessions to legally circumvent additional key
third-party IP, such as existing patents
C. ipNavigationSM (2-day)
Feb. 2012
$60,000
7
13. Develop an IP marketing strategy for communicating the strength and value of
GraphOn's IP portfolio and strategic program to the market
F. Marketing ipStrategy®
March 2012
$20,000
1
TOTALS
   
$370,000
46


 
2

--------------------------------------------------------------------------------

 





DETAILED WORK STEPS FOR IPCG SERVICES INCLUDED IN SCOPE OF WORK


This section outlines the work steps associated with each of the services ipCG
will provide to GraphOn.  The scope of work described in the table above shows
how each of the following services will be deployed to address GraphOn’s
specific IP strategy action items.  Note that the ipScan®, Invention on Demand®,
and ipNavigationSM processes will each be deployed multiple times according to
the proposed scope of work.


A. Systematic Invention Extraction Sessions (ipScan® Process)


ipCG will use its proprietary ipScan® process to systematically extract existing
invention concepts from GraphOn’s team and then help to broaden them across
multiple thinking axes to capture potential IP across GraphOn’s ipLandscape®
frameworks.  This potential IP will be documented and categorized to build a
thorough inventory that can be reviewed for further IP documentation, such as
invention disclosures, patent applications, enabled publications, or documented
trade secrets.  Typically, a full-day ipScan® workshop captures 50-100 concepts.


Specifically, ipCG will:


1.  
Schedule a conference call with GraphOn to confirm the objectives and focus
areas for the session



2.  
Facilitate a 1-day ipScan® invention extraction session with GraphOn’s key
inventive team onsite in Concord, NH; San Jose, CA; or at ipCG’s office in
Williston, VT



3.  
Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories



4.  
Schedule a conference call with GraphOn and Patent Counsel as required to review
the results and prioritize top invention ideas for further IP documentation



B. Expert Inventing Sessions (Invention on Demand® Process)


ipCG’s Invention on Demand® (IOD®) process identifies problems and elements that
accelerate and direct new invention using creativity tools.  ipCG will use its
proprietary process to assist GraphOn in the discovery of new potential
inventions that have possible technical operability in strategic areas defined
by the IP strategy and other inputs.  This process will expand the inventory of
GraphOn’s existing invention ideas extracted through the ipScan® process.


Specifically, ipCG will:


1.  
Schedule a conference call with GraphOn to confirm the objectives and focus
areas for the session



2.  
Facilitate a 1-day or 2-day (see Scope of Work) Invention on Demand® session
with GraphOn’s key inventive team onsite in Concord, NH; San Jose, CA; or at
ipCG’s office in Williston, VT


 
3

--------------------------------------------------------------------------------

 



3.  
Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories



4.  
Schedule a conference call with GraphOn and Patent Counsel as required to review
the results and prioritize top invention ideas for further IP documentation



C. Systematic Invent-Around Sessions (ipNavigationSM Process)


ipCG will use its proprietary ipNavigationSM invent-around process to attempt to
legally circumvent key third party IP, such as published technical documents and
existing patents. This process results in a thorough inventory of invention
concepts that can be reviewed for further IP documentation, such as invention
disclosures, patent applications, enabled publications, or documented trade
secrets.  Typically, a full-day ipNavigationSM session workshop captures 50-100
concepts.


Specifically, ipCG will:


1.  
Schedule a conference call with GraphOn to confirm the objectives and focus
areas for the session



2.  
Review the subject IP documents to be targeted in the session (license agreement
or patent applications)



3.  
Facilitate a 1-day or 2-day (see Scope of Work) ipNavigationSM invent-around
session with GraphOn’s key inventive team onsite in Concord, NH; San Jose, CA;
or at ipCG’s office in Williston, VT



4.  
Develop brief titles and abstracts for the invention ideas captured in the
session, along with the relevant ipLandscape® categories



5.  
Schedule a conference call with GraphOn and Patent Counsel as required to review
the results and prioritize top invention ideas for further IP documentation



D. Develop a Business Opportunity Presentation with Estimated Value of Selected
GraphOn IP to a Potential Buyer/Licensee (ipValue ModelSM and ipStorySM
Processes)


ipCG will develop a formal business opportunity presentation and valuation to
use in a meeting with  a specific target company to explore a win-win IP sale or
licensing arrangement involving selected GraphOn IP.  The objective is to
generate additional revenue from an IP sale or licensing deal that GraphOn can
use to help fund other strategic initiatives, investor returns, etc.


Specifically, ipCG will:


1.  
Schedule a 1 to 2-hour conference call with GraphOn to confirm the IP to be
presented to a defined target company and discuss the specific value proposition
of each piece of IP in a high-priority field of use



2.  
Use our ipValue ModelSM process to develop a targeted IP valuation to inform a
potential term sheet with the defined company in a high-priority field of use


 
4

--------------------------------------------------------------------------------

 



3.  
Use our ipStorySM process to develop a targeted business opportunity
presentation suitable for use in an introductory meeting with the defined
company to explore a win-win IP licensing or sale deal



Generally, the ipValue ModelSM and ipStorySM presentation can be efficiently
adapted to different target companies and/or fields of use with nominal
additional effort.  Should the need arise, ipCG may assist GraphOn with further
work on the deliverables under mutually agreed upon terms to be defined at a
later date based on the specific business circumstances.


Note: GraphOn may elect to engage the services of the ipCapital Capital
Licensing Company LLC (“ipCLC”) under a separate brokerage agreement to
facilitate meetings and support IP-based transaction negotiations with VirnetX,
using the results of ipCG’s consulting work product as a key input.


E. Develop an Ongoing Market Technology Analysis and Reporting (ipProcess
EngineeringSM)


ipCG will facilitate the development of an ongoing market technology analysis
and reporting program.  The objective is to define an efficient process for
analyzing and reporting on key competitive, technology, and IP trends in the
market to inform GraphOn’s strategic planning. Once the process is defined and
set up, GraphOn will be responsible for managing the program on a regular basis,
including working with internal staff and/or external experts as needed to carry
out analyses and reporting.


Specifically, ipCG will:


1.  
Work with GraphOn to create a list of key companies to monitor on an ongoing
basis, using market, technology, and IP information



2.  
Prioritize the list of companies based on a defined set of business criteria
(e.g., revenue, market share, etc.)



3.  
Use the resulting list of companies to perform a web search to identify specific
products that should be monitored (contemplating a web search of up to 25
companies and their relevant products)



4.  
Document a basic business process for analyzing key companies, and work with
GraphOn to identify internal staff and/or external technical expert(s) who will
be responsible for performing these activities on an ongoing basis



F. Develop an IP Marketing Communication Strategy for GraphOn’s IP (Marketing
ipStrategy®)


ipCG will help GraphOn define an IP marketing strategy to communicate the
strength and value of GraphOn's IP portfolio and strategic program to the
market.  The objective is to raise awareness among customers, competitors, and
investors that GraphOn is an innovation and IP leader in cloud computing, remote
access, and collaboration technology.  ipCG can facilitate the development of an
IP marketing strategy for GraphOn based on previous work (e.g., ipLandscape®,
ipAnalytics® findings, etc.) and new invention and IP activities.  The IP
marketing strategy may include: IP story presentation template for analysts,
series of news releases linked to invention and IP milestones, insertion of
IP-supported value propositions in general product sales and marketing
materials, etc.

 
5

--------------------------------------------------------------------------------

 



Specifically, ipCG will:


1.  
Facilitate a 2 to 3-hour conference call with GraphOn’s executive management and
key inventive team to define IP marketing goals and supporting tactics



2.  
Document the results in a brief summary presentation, and if applicable, an IP
story presentation template tailored to the financial markets, plus up to three
draft press releases



3.  
Schedule a conference call with GraphOn to review the results and confirm an
execution plan for the IP marketing strategy, including timelines and owners





DELIVERABLES


Services
Deliverables
A. Systematic Invention Extraction Sessions (ipScan® Process)
ipCG will develop a single unified Excel worksheet to document titles, brief
abstracts, ipLandscape® categorization, and tracking data for the invention
ideas captured in the ipScan®, Invention on Demand®, and ipNavigationSM
sessions.   ipCG will add new “invention records” to build the Excel worksheet
as the sessions are completed.
B. Expert Inventing Sessions (Invention on Demand® Process)
C. Systematic Invent-Around Sessions (ipNavigationSM Process)
D. Develop a Business Opportunity Presentation with Estimated Value of Selected
GraphOn IP to a Potential Buyer/Licensee (ipValue ModelSM and ipStorySM
Processes)
The work products of this effort include: (1) targeted executive-level
presentation of approximately 15-20 slides; and (2) detailed Excel file
containing the IP valuation with documented assumptions and references to
third-party research.
E. Develop an Ongoing Market Technology Analysis and Reporting Process
(ipProcess EngineeringSM)
The work product of this effort is a brief presentation summarizing a
recommended analysis and reporting process along with first-pass list of
high-priority companies and specific products to monitor.
F. Develop an IP Marketing Communication Strategy for GraphOn’s IP (Marketing
ipStrategy®)
The work product of this effort is a brief presentation summarizing a
recommended IP market strategy, and if applicable, an IP story presentation
template tailored to the financial markets, plus up to three draft press
releases.





COLLABORATION WITH GRAPHON AND PATENT COUNSEL


ipCG will work closely with GraphOn to execute the proposed scope of
work.  GraphOn’s involvement will include participation in invention sessions,
follow-up calls, and other meetings as required to review ipCG’s work products
and make final decisions regarding IP development.  We have provided first-pass
estimates of GraphOn resources required (total man-days) for all steps in the
Scope of Work.


ipCG’s Scope of Work does not include drafting invention disclosures or
prosecuting patent applications.  ipCG does not practice law.  We will
collaborate closely with GraphOn’s Patent Counsel to review our work products
and transfer the information (e.g., invention abstracts generated by the
ipScan®, Invention on Demand®, and ipNavigationSM invention processes) to
Counsel and/or other designated IP documenters for inclusion in detailed
invention disclosures and patent applications as required.

 
6

--------------------------------------------------------------------------------

 



However, should GraphOn need further assistance from ipCG to facilitate the
documentation of invention disclosures, we can explore such an arrangement in a
separate or expanded engagement.  For example, we could write full detailed
invention disclosures (8-10 page documents, plus figures) at $4,000 per
disclosure.  In this scenario, Patent Counsel would perform final editing to the
disclosures we produce to create patent specifications, add claims, and file and
prosecute patent applications.  Or, we could work on an hourly basis to assist
Patent Counsel as needed to help accelerate patent filing activities; for
example, develop expanded invention abstracts (1-2 page documents) and figures,
facilitate invention interviews, etc.




Under the scope of this engagement, ipCG will perform the services below
entitled “Professional Services and Fees” (hereinafter referred to as
“Services”) in accordance with the following terms and conditions:


1.           Professional Services and Fees.  The total cash fee for the
Services described in this engagement letter is $370,000.  In addition to the
cash fees, GraphOn will issue to ipCG options or warrants to purchase 400,000
shares of GraphOn stock according to the terms and conditions defined in a
separate Stock Option Agreement executed or intended to be executed by ipCG and
GraphOn simultaneously herewith.


Should GraphOn request additional meetings, reports, analyses, or services
outside the scope of the Services, the scope of such services and fees will be
mutually agreed upon in writing between ipCG and GraphOn.


2.           Timing & Delivery.  Work can begin upon acceptance of the terms in
this engagement letter.  ipCG and GraphOn shall mutually agree upon a project
schedule.


3.           Resources.  Jed Cahill will serve as Senior Manager, overseeing the
Services with GraphOn and providing guidance and support within the scope of the
project.  Robert McDonald, Managing Director and President, will serve as
Partner overseeing internal project management and related
operations.  Additional company resources will be utilized as required. ipCG
will work in a close, collaborative manner with GraphOn to execute the
Services.  Because of the highly interactive nature of this work, the
availability of GraphOn’s management and key technical personnel will be
critical to the completion of the project.  GraphOn agrees to provide ipCG with
its full assistance and cooperation including, but not limited to, providing all
information as may be necessary or reasonable for ipCG to discharge its duties
under this engagement letter and making the appropriate GraphOn personnel
available to enable ipCG to obtain such GraphOn information.


4.           Compensation.  The aggregate cash fee, assuming all Services are
performed as specified under the Scope of Work, is $370,000.00 (“Contract
Total”).  GraphOn agrees to pay ipCG $30,000 upon execution of this engagement
letter to initiate the first Service.  GraphOn agrees to pay the fee associated
with each subsequent Service at initiation if GraphOn elects in its sole
discretion to utilize such Service.  These prepayments will be applied to the
final invoice(s).  GraphOn agrees to pay the balance of the Contract Total
within ten (10) days from date of the invoice for Services, together with all
reasonable out of pocket expenses estimated at 15% - 20% of fees.  Any single
expense item that exceeds $1,000 must be pre-approved by GraphOn.  Services that
extend longer than one month will be billed monthly, based on the estimated
percentage completed.  GraphOn shall pay all charges and fees in U.S.
Dollars.  Additionally, GraphOn agrees to pay any legal and/or travel expenses
incurred by ipCG in relation to GraphOn (e.g., depositions, other legal
proceedings, etc.).

 
7

--------------------------------------------------------------------------------

 



5.           Late Payment/Interest.  If payment in full is not received within
10 days from the invoice due date, as defined in mutually signed agreement(s),
GraphOn is subject to interest fees, along with costs of collection incurred by
ipCG, including but not limited to, collection agency fees and reasonable
attorney’s fees (whether or not suit is brought to affect such collection). The
interest fees will be calculated per day of actual delay, from the due date of
invoice, and based on the maximum rate of interest or fee allowed by law.


6.           Confidential Nature.  ipCG and GraphOn agree that the terms and
conditions of the Mutual Non-Disclosure Agreement executed or intended to be
executed by ipCG and GraphOn simultaneously herewith (“NDA”), shall govern and
control the manner in which Confidential Information (defined below) is
protected.  The term Confidential Information shall have the meaning set forth
in the NDA.


7.           Independent Contractor.  The parties are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause these
services to create an agency, partnership, or joint venture between the
parties.  Further, nothing in this engagement letter shall be interpreted or
construed as creating or establishing the relationship of employer and employee
between GraphOn and either ipCG or any employee of ipCG.


8.           Warranty.  The services are warranted to conform substantially to
the services described in Section 1 entitled “Professional Services and Fees.”
As the exclusive remedy for any breach of this warranty, ipCG shall reperform
Services at no cost to GraphOn necessary to remedy or avoid any condition that
results in the services not performing as warranted above. This warranty is
conditioned upon receipt by ipCG of GraphOn’s written notice of all claimed
breaches within sixty (60) days of the date of delivery of the
services.  GRAPHON ACKNOWLEDGES THAT NO EXPRESS WARRANTIES HAVE BEEN MADE BY
IPCG EXCEPT FOR THE LIMITED WARRANTY MADE IN THIS PARAGRAPH.  THIS LIMITED
WARRANTY AND THE ASSOCIATED LIMITED REMEDY IS PROVIDED BY IPCG IN LIEU OF ALL
OTHER WARRANTIES AND REMEDIES RELATED TO PERFORMANCE OF THE SERVICES.  IPCG
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


9.            EXCEPT IN THE EVENT OF IPCG’S NEGLIGENCE, WILLFUL MISCONDUCT, OR
FRAUD, GRAPHON AGREES THAT IPCG’S AGGREGATE MONETARY LIABILITY FOR ALL CAUSES
(REGARDLESS OF THE FORM OF ACTION) UNDER OR RELATING TO THIS AGREEMENT, WHETHER
PRIOR OR SUBSEQUENT TO ITS EXECUTION OR TERMINATION, SHALL IN NO EVENT EXCEED
THE TOTAL OF ALL AMOUNTS PAID TO IPCG BY GRAPHON FOR THE SERVICES GIVING RISE TO
SUCH LIABILITY.  EXCEPT IN THE EVENT OF IPCG’S NEGLIGENCE, WILLFUL MISCONDUCT,
OR FRAUD, GRAPHON WILL INDEMNIFY AND HOLD HARMLESS IPCG AND ITS PERSONNEL FROM
ANY CLAIMS, LIABILITIES, COSTS, AND EXPENSES THAT ARISES, FOR ANY REASON,
RELATED TO THE DELIVERY OF THE SERVICES PURSUANT TO THIS AGREEMENT.


10.           Taxes.   All charges for the sale or delivery of services
purchased or licensed pursuant to this engagement letter, unless otherwise
noted, are exclusive of applicable taxes. Excluding taxes on ipCG’s income,
GraphOn agrees to pay any current or future applicable tax which ipCG may be
required to pay or collect and which is imposed on the sale or delivery or
services purchased or licensed in this engagement letter. Such taxes may
include, but are not limited to, state and local privilege, excise, sales,
services, withholding, and use.  GraphOn’s obligation to pay taxes includes any
interest.  To the extent

 
8

--------------------------------------------------------------------------------

 



ipCG has not collected and remitted any applicable tax for GraphOn in reliance
upon an erroneous representation of GraphOn as to its tax status, GraphOn’s
obligation to pay taxes shall include any penalties imposed by any taxing
authorities.


11.  Governing Law.  This engagement letter shall be construed in accordance
with and governed for all purposes by the law of the State of Delaware, without
regard to its principles regarding conflicts of law.  The parties hereto consent
to the exclusive jurisdiction of U.S. District Courts sitting in the state of
Delaware.


12.           Entire Agreement.  This engagement letter and the NDA reflect the
entire agreement between ipCG and GraphOn related to the Services described in
this letter.  It replaces and supersedes any previous proposals, correspondence,
and understandings, whether written or oral.  The agreements of ipCG and GraphOn
contained in this letter shall survive the completion of the Services or
termination of this letter.  In the event of any inconsistency between the NDA
and this letter, the terms of the NDA will govern unless this letter
specifically references a paragraph of the NDA and expressly states that such
paragraph is intended to be amended by this engagement letter.  Subject to the
preceding sentence, any terms or conditions in this engagement letter which
conflict with NDA shall have no force or effect.

 
9

--------------------------------------------------------------------------------

 





Please confirm your agreement with the foregoing by signing a copy of this
letter and returning it to ipCG.  We are pleased to have this opportunity to be
of service to you.
 
 
Very truly yours,
ipCapital Group, Inc.


 
By: /s/ Robert McDonald
 
Name:  Robert McDonald
 
Title:  President
 
Date: October 11, 2011





GraphOn agrees to, accepts, and acknowledges the foregoing terms and conditions
pursuant to which ipCapital Group, Inc. will provide services to GraphOn.


 
By: /s/ Robert Dilworth
 
Name:  Robert Dilworth
 
Title:  Chief Executive Officer
 
Date:  October 11, 2011



10


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------